Citation Nr: 1028355	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a claimed 
ear injury to include in-service ear infections with perforated 
tympanic membranes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied the Veteran's claims 
of service connection for hearing loss, tinnitus, and a bilateral 
ear injury.  

In May 2010, the Veteran testified at a video conference hearing 
at the RO before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus, and other residuals of a claimed ear injury in 
service.  The Veteran maintains that during active duty he 
suffered from severe ear infections while acting in the capacity 
of life guard at a pool.  At a February 2008 VA audiology consult 
and at his video conference hearing before the undersigned in May 
2010, the Veteran explained that during active duty as a 
lifeguard, he was treated for significant fluid behind the ear 
via tympanic membrane puncture due to severe ear infections in 
both ears.  Otoscopy in February 2008 confirmed a large central 
perforation of the right tympanic membrane.  The left canal and 
tympanic membrane were within normal limits.  Hearing loss was 
noted bilaterally.

The Veteran also reported that he was kicked inadvertently by his 
daughter in the right ear in the 1970's, and that he was exposed 
to loud music as a musician both in service and afterward; 
however, the fact remains that the Veteran has presented credible 
testimony of an in-service injury to both ears in service, which 
may account for, or at least contribute to, his current 
disability.  

Critically, the Veteran's service treatment records are 
unavailable for review.  A May 2008 memorandum in the claims file 
provides a formal finding in this regard, and indicates that the 
Veteran's records could not be located, and that all procedures 
to obtain the Veteran's service treatment records had been 
correctly followed.  

The National Personnel Records Center (NPRC) reported that the 
records may have been destroyed in a fire at NPRC in 1973.  In a 
case such as this where it appears that Veteran's STRs are 
unavailable, there is a heightened obligation to explain findings 
and conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, 
the O'Hare precedent does not raise a presumption that the 
missing medical records would, if they still existed, necessarily 
support the Veteran's claim.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of the 
Board to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to explain 
its decision when a veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Nevertheless, in light of the foregoing, and in particular the 
Veteran's credible testimony regarding his in-service treatment 
for ear infections and tympanic membrane perforation, the Veteran 
should be afforded a VA examination to determination the current 
nature and likely etiology of any hearing loss, tinnitus, and any 
other ear disease or injury residuals.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Importantly, the requirements for service connection for hearing 
loss as defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on the 
basis of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In addition, the Veteran reports that he had two years of service 
with the Florida National Guard.  The RO has not yet attempted to 
obtain any service treatment records associated with that period 
of service.  This should be attempted on remand. 

Since the claims file is being returned it should be updated to 
include any recent VA treatment records that are not of record.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating from 
June 2009.  

2.  Attempt to obtain service treatment 
records for the two years of service that the 
Veteran had with the Florida National Guard.  
If warranted, contact the Veteran to 
determine the dates of his National Guard 
service.  

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss disability, tinnitus, and or 
other residuals of the claimed in-service 
injury involving severe ear infections with 
tympanic membrane perforation.  All indicated 
tests should be completed.  The claims 
file, including a copy of this remand, 
should be made available to the examiner for 
review in conjunction with the examination.  
Based on a review of the entire record, 
including, but not limited to, the Veteran's 
reported history on his Notice of 
Disagreement and February 2008 audiology 
consult, as well as the detailed explanation 
recorded in the May 2010 hearing transcript, 
the examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's current 
hearing loss and/or tinnitus, and any other 
ear disability had its onset during service 
or is otherwise related to the claimed in-
service ear infections and perforated 
membranes.  Importantly, the examiner should 
be aware that all efforts to obtain the 
Veteran's service treatment records from 1955 
to 1959 have been exhausted and it appears 
that the records are fire-related; however, 
the Board deems the Veteran's testimony to be 
credible.  In this regard, the examiner 
should also comment on whether the objective 
findings on examination are consistent with 
the Veteran's reported history.  A complete 
rationale should accompany all opinions 
expressed.

4.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
bilateral hearing loss, tinnitus, and 
bilateral ear injury.  If any action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

